It is ordered that the Honorable Olin Hatfield Chilson, Senior Judge for the United States District Court for the District of Colorado, be appointed Special Master in place of the Honorable Charles L. Powell, deceased.
The Special Master shall have authority to fix the time and conditions for filing of additional pleadings and to direct subsequent proceedings, and authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The Master is directed to submit such reports as he may deem appropriate.
The Master shall be allowed his actual expenses, the allowances to him, the compensation paid to his technical, stenographic and clerical assistants, the cost of printing his reports, and all other proper expenses shall be *1012charged against and be borne by the parties in such proportion as the Court may hereafter direct.
[For earlier orders herein, see, e. g., 408 U. S. 918.]
It is further ordered that if the position of Special Master becomes vacant during the recess of the Court, The Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.
The motion of the defendants for leave to file a counterclaim is referred to the Special Master.